Name: Commission Regulation (EEC) No 180/89 of 26 January 1989 fixing the specific levies on beef and veal from Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 23/10 Official Journal of the European Communities 27. 1 . 89 COMMISSION REGULATION (EEC) No 180/89 of 26 January 1989 fixing the specific levies on beef and veal from Portugal down detailed implementing rules and fixes the specific levies applicable to trade in beef an&lt;jl veal in the case of Portugal ; Whereas, in the light of the arrangements set out in Regulation (EEC) No 588/86, the specific levies appli ­ cable in respect of the beef and veal imports concerned should be as shown in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 272 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 4132/88 (2), and in particular Articles 10 ( 1 ), 11 (1 ) and 12 (8) thereof, Whereas in accordance with Article 272 (1 ) and (2) of the Act of Accession the arrangements applicable, during the first stage, by the Community as constituted at 31 December 1985 in respect of imports of products from Portugal must be those that it applied to Portugal before accession, account being taken of any price alignment that may have taken place during the first stage ; whereas the levies in question should therefore be fixed ; Whereas Commission Regulation (EEC) No 588/86 (3), as last amended by Regulation (EEC) No 4034/88 (4), lays HAS ADOPTED THIS REGULATION : Article 1 The specific levies applicable in the case of imports from Portugal into the Community as constituted at 31 December 1985 shall be as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 February 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 26 January 1989 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 148 , 28 . 6. 1968, p. 24. O OJ No L 362, 30. 12. 1988, p. 4. O OJ No L 57, 1 . 3 . 1986, p. 45. 4) OJ No L 355, 23. 12. 1988, p. 38 . 27. 1 . 89 Official Journal of the European Communities No L 23/11 ANNEX to the Commission Regulation of 26 January 1989 fixing the specific levies on imports of beef and veal from Portugal (ECU/100 kg) CN code Amount of thespecial levies 0102 90 10 37,03 0102 90 31 37,03 0102 90 33 37,03 0102 90 35 37,03 0102 90 37 37,03 0201 10 10 69,86 0201 10 90 69,86 0201 20 21 69,86 0201 20 29 69,86 0201 20 31 55,89 0201 20 39 55,89 0201 20 51 83,83 0201 20 59 83,83 0201 20 90 104,79 0201 30 120,16 020210 00 62,87 0202 20 10 62,87 0202 20 30 50,30 0202 20 50 78,24 0202 20 90 94,31 0202 30 10 78,24 0202 30 50 78,24 0202 30 90 108,28 0206 10 95 120,16 0206 29 91 108,28 0210 20 10 104,79 0210 20 90 120,16 0210 90 41 120,16 0210 90 90 120,16 1602 50 10 120,16 1602 90 61 120,16